UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        3/31/2020
 MEAT INNOVATIONS INC, et al.,
              Plaintiffs,                                19-CV-5155 (KMW) (BCM)
         -against-                                       ORDER
 AVA COMPANIES, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        On March 24, 2020, during a preliminary telephonic settlement conference, counsel for the
parties informed the Court that despite good faith efforts to reach an agreement, they remain far
apart. After a detailed discussion with counsel, and having reviewed their joint letter submitted on
March 30, 2020, the Court concludes that the telephonic settlement conference scheduled for April
2, 2020 would not be a productive use of the parties' or the Court's resources. Therefore, the
settlement conference scheduled for April 2, 2020 is ADJOURNED sine die.

         It appearing to the Court that only limited discovery has taken place, and that no current
discovery schedule is in effect, the parties are directed to submit a status letter to the district judge,
no later than April 10, 2020, proposing a discovery schedule or seeking a conference for that
purpose. Thereafter, when directed by the district judge – or at such time as the parties agree that
they are ready to make productive use of a judicially-supervised settlement conference – they shall
(a) file a joint letter on ECF, and (b) contact Courtroom Deputy Kevin Snell at (212) 805-0228 to
schedule the conference.

Dated: New York, New York
       March 31, 2020
                                                SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
